DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 6-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations added to the claim are not found alone or in combination in the prior arts of Meereek, Rosenzweig, Augustine, McClure, Montgomery or Moore.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental cleaning appliance including a light emitting surface located on an end surface of the handle which faces the fluid reservoir, the light emitting surface emitting light emitted from the light source and conveyed by the light pipe towards the fluid reservoir for illuminating the at least part of the fluid reservoir in combination with the elements set forth in the claim. 
Regarding claim 27, in page 15, par. 62 of the last Office action of 8 July 2021 was indicated that the claim included allowable subject matter. Applicant has rewritten in independent form including all the limitations of the base claim into one claim.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental cleaning appliance including handle that includes a spigot for detachably connecting the stem of the handle, where at least part of said spigot is surrounded by the fluid reservoir in combination with the elements set forth in the claim. 
Regarding claim 28, the new claim includes the previously indicated allowable subject matter of claim 6, see the last Office action page 15, par. 62, including all the limitations of the base claim into an independent new claim.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental cleaning appliance including that the fluid reservoir cover the light emitting surface of the handle in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772